      Case 1:20-cv-04344-SDG-JKL Document 4 Filed 11/11/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHER DISTRICT OF GEORGIA
                         ATLANTA DIVISION


PAULETTE THOMPSON                    )
                                     )
      Plaintiffs,                    )             CIVIL ACTION FILE
                                     )             NO. 1:20-cv-4344
v.                                   )
                                     )
                                     )
CITY OF JOHNS CREEK, GEORGIA and )
CHRISTOPHER BYERS, in his individual )
capacity                             )
                                     )
      Defendants.                    )

                         NOTICE OF APPEARANCE

      COMES NOW David A. Cole, of the law firm of Freeman Mathis & Gary,

LLP, pursuant to LR 83.1(D)(1), NDGa, and hereby gives notice of his appearance

as counsel for Defendant City of Johns Creek, Georgia in the above-referenced case.

      This 11th day of November, 2020.

                                      Respectfully submitted,

                                      FREEMAN MATHIS & GARY, LLP

                                      /s/ David A. Cole
                                      David A. Cole
                                      Georgia Bar No. 142383
                                      100 Galleria Parkway, Suite 1600
                                      Atlanta, GA 30339-5948
                                      E: dcole@fmglaw.com
                                         1
      Case 1:20-cv-04344-SDG-JKL Document 4 Filed 11/11/20 Page 2 of 2




                            CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

NOTICE OF APPEARANCE to the Clerk of Court using the CM/ECF system

which will automatically send electronic mail notification of such filing and service

to all counsel of record:

                            Eleanor Mixon Attwood
                            LEGARE, ATTWOOD & WOLFE, LLC
                            Decatur Town Center Two
                            125 Clairemont Avenue
                            Suite 380
                            Atlanta, GA 30361

      This 11th day of November, 2020.

                                         /s/ David A. Cole
                                         David A. Cole
                                         Georgia Bar No. 142383
                                         FREEMAN MATHIS & GARY, LLP
                                         100 Galleria Parkway, Suite 1600
                                         Atlanta, GA 30339-5948
                                         T: (770) 818-0000
                                         F: (770) 937-9960
                                         E: dcole@fmglaw.com




                                         2
